UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12a Keating Capital, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Keating Capital Announces Adjournment of Annual Meeting GREENWOOD VILLAGE, Colo.(BUSINESS WIRE)May 18, 2012Keating Capital, Inc. (the “Company” or “Keating Capital”) held its Annual Meeting of Stockholders (the “Annual Meeting”) today. The proposals considered at the Annual Meeting are described in detail in the Company’s definitive proxy statement for the Annual Meeting as filed with the Securities and Exchange Commission on March 23, 2012 (the “Proxy Statement”). As of March 20, 2012, the record date, 9,283,781 shares of common stock were entitled to vote at the Annual Meeting. The Company’s stockholders voted today to approve the first and second proposals found in the Proxy Statement. To permit additional time to solicit stockholder votes for the third proposal found in the Proxy Statement, the Annual Meeting was then adjourned until June 1, 2012, at 9:00 a.m. (Mountain Time) and scheduled to reconvene at that time at the Company’s headquarters located at 5arkway, Suite 1100, Greenwood Village, Colorado 80111 to consider the third proposal. At the Annual Meeting, the Company’s stockholders re-elected each of its current directors (Brian P. Alleman, Laurence W. Berger, Timothy J. Keating, Andrew S. Miller, Frederic M. Schweiger, and J. Taylor Simonton), each of whom will serve as a director until the 2013 Annual Meeting, or until his successor is duly elected and qualified. The Company’s stockholders also ratified the selection of Grant Thornton LLP to serve as the Company’s independent registered public accounting firm for the year ending December 31, 2012. If you have not yet voted or wish to change your vote on the third proposal found in the Proxy Statement, we urge you to vote by phone or through the Internet using the instructions provided on your proxy ballot. Stockholders who have questions about the proposals or who need assistance voting their shares should contact the Company’s proxy solicitor toll-free at 1-888-252-6764. About Keating Capital, Inc. Keating Capital (www.KeatingCapital.com) is a business development company that specializes in making pre-IPO investments in innovative, emerging growth companies that are committed to and capable of becoming public. We provide investors with the ability to participate in a unique fund that allows our stockholders to share in the potential value accretion that we believe typically occurs once a company transforms from private to public status. Keating Capital’s shares are listed on Nasdaq under the ticker symbol “KIPO.” Available Information Keating Capital’s filings with the Securities and Exchange Commission, press releases, earnings releases and other financial information are available on its website at www.KeatingCapital.com. CONTACT: Keating Capital, Inc. Investor Relations Contact: Margie L. Blackwell, 720-889-0133 Investor Relations Director mb@keatinginvestments.com
